Dismissed and Memorandum Opinion filed July 13, 2006







Dismissed
and Memorandum Opinion filed July 13, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00591-CR
____________
 
HASSAN ALI PETOUHESH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 1060281
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of driving while
intoxicated  and sentenced to 90 days in the Harris County Jail on November 2,
2001. No timely motion for new trial was filed.  Appellant=s notice of appeal was not filed
until June 22, 2006.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).